The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1-2, 5 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 2016/0080548) in view of Caboni (newly cited and applied), Huang (6th IEEE International Conference on Nano/Micro Engineered and Molecular Systems 2011, newly cited and applied), Lu (newly cited and applied), Costantini (newly cited and applied), Musile (newly cited and applied) or Zuo (newly cited and applied) and further in view of Whitesides (US 2009/0298191) or Yu (US 2003/0104510).  With respect to claim 1 Erickson discloses paper test strips having a plurality of reaction zones for determining different metabolites by specific enzymatic reactions taking place in the different reaction regions (see at least figure 7A and paragraph [0113]).  pH can also be measured, specifically by employing several reaction regions which produce different color changes based on the actual pH value (see at least figure 6 and paragraph [0112]).  The color change is then measured with a CMOS camera (see at least paragraph [0151]).  The sample is a biological sample fluid, e.g. sweat, saliva or blood.  The test strip is disposable and comprises also calibration sections (see at least paragraph [0135]).  Therefore the device of Erickson has all the features of claim 1 except the microfluidic channels.  With respect to claims 2 the color-changing strip is a paper strip disposed over the CMOS camera sensor array for measurement (see at least figures 4A-4C).  When the strip is disposed on the CMOS camera, specifically the testing regions are disposed on it (see at least paragraph [0133]).  With respect to claim 5, the testing and calibration regions are integrally formed in the strip and are separated such that fluid flow is hindered between the different regions (see at least figures 4A-4C and 6 which show the test regions surrounded by regions with no reagent).  With respect to claims 23-24, figures 1 and 2A describe methods of using the device of Erickson including applying a sample to the paper strip, transporting it to the reaction zone and measuring the result.  Figure 11A shows how that happens for at least one of the metabolites.  Erickson does not teach other formats for the paper strip in which the test regions are separated from each other.  
In the paper Caboni teaches a fabrication technique for the realization a microfluidic flow cell integrated on a CMOS biosensor for DNA hybridization detection.  The main element of the microfluidic system is made in polydimethylsiloxane (PDMS) elastomer and takes up an area of 5 mm2.  PDMS is cast against a silicon master patterned by Deep Reactive Ion Etching (DRIE) and then bonded on the chip by means of oxygen plasma activation.  The micro channels patterned in the flow cell are connected with capillary tubes that can be easily interconnected to a common syringe.  Figure 2 shows a microphotograph of the CMOS sensor chip.  Figure 3 shows the steps for producing a device with two microfluidic channels.  Figures 6 and 7 show microphotographs of the integrated system showing 2 and 1 CMOS sensor respectively.  
In the paper Huang teaches an integration process capable of merging an electrochemical CMOS chip with a microfluidic structure to bring the performance benefits of on-CMOS sensors to lab-on-chip platforms.  This approach embeds a CMOS die into a carrier chip and provides a planar surface that supports complex microfluidic channels beyond the dimensions of a tiny CMOS die.  The process provides a smooth surface suitable for patterning interconnects to reliably route chip pads to the edge of the carrier and for forming microfluidic mixers with detection channels that cross over the CMOS chip.  This lab-on-CMOS process achieves high packing density and is suitable for batch production, opening new opportunities for next generation lab-on-chip devices.  Figure 1 shows a microfluidic structure with at least three microfluidic channels.  The paragraph bridging the columns of page 690 teaches that the process has the capability to integrate heterogeneous technologies, such as MEMS, CMOS, GaAs, passive or active microfluidic devices, within one package.  
In the paper Lu teaches a direct, rapid, highly sensitive and specific biosensor for detection of cancer biomarkers for early diagnosis and prognosis of cancer.  They proposed a two-channel PDMS microfluidic integrated CMOS-compatible silicon nanowire (SiNW) field-effect transistor arrays with potentially single use for label-free and ultrasensitive electrical detection of cancer biomarkers.  The integrated nanowire arrays showed not only ultrahigh sensitivity of cytokeratin 19 fragment (CYFRA21-1) and prostate specific antigen (PSA) with detection to at least 1 fg/mL in buffer solution but also highly selectivity of discrimination from other similar cancer biomarkers.  In addition, this method was used to detect both CYFRA21-1 and PSA real samples as low as 10 fg/mL in undiluted human serums.  With its excellent properties and miniaturization, the integrated SiNW-FET device opens up great opportunities for a point-of-care test (POCT) for quick screening and early diagnosis of cancer and other complex diseases.  Figure 2 shows the integration of the CMOS components and the microfluidic components.  Figure 3 shows the dual detection of the biomarkers with the integrated biosensor.   The conclusion section teaches that this method would provide a technique of direct, rapid, ultrasensitive, and single use biosensor for detecting of biological species without time-consuming steps and sophisticated instruments.  Moreover, coupled with the potential of large-scale production and circuit integration, it is believed that the nanowire sensor arrays have a great promise in application in the early diagnosis and prognosis in cancer and other complex disease.  
In the paper Costantini teaches a lab-on-chip system, which combines a glass-polydimethilsiloxane microfluidic network and an array of amorphous silicon photosensors for the diagnosis and follow-up of Celiac disease.  The microfluidic chip implements an on-chip enzyme-linked immunosorbent assay (ELISA), relying on a sandwich immunoassay between antibodies against gliadin peptides (GPs) and a secondary antibody marked with horseradish peroxidase (Ig-HRP).  This enzyme catalyzes a chemiluminescent reaction, whose light intensity is detected by the amorphous silicon photosensors and transduced into an electrical signal that can be processed to recognize the presence of antibodies against GPs in the serum of people affected by Celiac syndrome.  The correct operation of the developed lab-on-chip has been demonstrated using rabbit serum in the microfluidic ELISA.  In particular, optimizing the dilution factors of both sera and Ig-HRP samples in the flowing solutions, the specific and non-specific antibodies against GPs can be successfully distinguished, showing the suitability of the presented device to effectively screen celiac disease epitopes.  Figure 1 shows 4 parallel channels having separate inlets and outlets.  Figure 4 presents a schematic representation of the coupling between the microfluidic chip and the photosensor array to perform the monitoring of the chemiluminescent reactions occurring inside the microfluidic channels.  
In the paper Musile teaches a paper microfluidic device that has been developed for the presumptive testing of seized drugs in forensic casework.  The procedure involves creating hydrophilic channels on chromatographic paper using wax printing and thermal lamination.  The channels are connected to a single stem that draws an unknown analyte solution up into 6 different lanes.  A different colorimetric reaction occurs within each lane, permitting the multiplexed detection of a variety of different compounds, including cocaine, opiates, ketamine, and various phenethyl amines.  Furthermore, the linear orientation of the lanes permits series of reactants to be placed in each channel, enhancing stability and permitting sequential interaction with the analyte as the solvent front passes through each individual reagent.  The resultant device was characterized for sensitivity and tested with a variety of common interferences and drug diluents.  It should prove a useful device for screening seized drugs.  The paragraph bridging pages 8025-8026 teaches that this work presents a unique process for running multiple assays simultaneously.  The test can detect a wide variety of analytes using only a few micrograms of sample solution.  Semi-quantitative analysis is also possible using a smartphone and simple software.  The proposed method doesn't require highly qualified persons or expensive instrumentation, and it can be performed on-site enabling a prompt analytical response during police actions, border services, and airport security.  
In the paper Zou teaches a PDMS/paper/glass hybrid microfluidic biochip integrated with aptamer-functionalized graphene oxide nano-biosensors for one-step multiplexed pathogen detection.  Infectious pathogens often cause serious public health concerns throughout the world.  There is an increasing demand for simple, rapid and sensitive approaches for multiplexed pathogen detection.  In the developed polydimethylsiloxane (PDMS)/paper/glass hybrid microfluidic system, the paper substrate facilitated the integration of aptamer biosensors on the microfluidic biochip, and avoided complicated surface treatment and aptamer probe immobilization in a PDMS or glass-only microfluidic system.  Lactobacillus acidophilus was used as a bacterium model to develop the microfluidic platform with a detection limit of 11.0 cfu mL-1.  The method was also successfully extended to the simultaneous detection of two infectious pathogens - Staphylococcus aureus and Salmonella enterica.  This method is simple and fast.  The one-step ‘turn on’ pathogen assay in a ready-to-use microfluidic device only takes ~10 minutes to complete on the biochip.  Furthermore, this microfluidic device has great potential in rapid detection of a wide variety of different other bacterial and viral pathogens.  Figure 1 shows a schematic of the PDMS/paper hybrid microfluidic system for one-step multiplexed pathogen detection using aptamer-functionalized GO biosensors including a) the microfluidic biochip layout, b) and c) the principle of the one-step ‘turn-on’ detection approach based on the interaction among GO, aptamers and pathogens. The first full paragraph on page 3927 teaches that although the use of a fluorescent microscope limits its applications in field detection at the current stage, the use of a cellular phone camera and colorimetric detection should provide an option for resource-limited settings.  This system has significant potential in the rapid detection of a wide variety of pathogens, including plant, animal, food-borne, biodefense and other infectious diseases.  
In the patent publication Whitesides teaches lateral flow and flowthrough bioassay devices based on a patterned porous media capable of transporting fluids by capillary action and methods of using these devices to measure analytes.  An assay device includes a porous, hydrophilic medium; a fluid impervious barrier comprising polymerized photoresist, the barrier substantially permeating the thickness of the porous, hydrophilic medium and defining a boundary of an assay region within the porous, hydrophilic medium; and an assay reagent in the assay region (see at least the abstract and paragraphs [0007]-[0008]).  Paragraph [0009] additionally teaches that the barrier defines a boundary, within the porous, hydrophilic medium, of a sample deposition region, one or more assay regions and one or more channel regions fluidically connecting the sample deposition region to the one or more assay regions.  Assay reagents in at least some of the assay regions.  The barrier physically separating the plurality of assay regions from one another.  The assay reagent can be covalently bonded to the porous, hydrophilic medium or noncovalently bonded to the porous, hydrophilic medium in the assay regions.  The assay reagent is selected to provide a visible indication of the presence of analyte.  The assay reagent is selected to react to the presence of at least one of glucose, protein, fat, vascular endothelial growth factor, insulin-like growth factor 1, antibodies, and cytokines.  The porous, hydrophilic medium comprises one of nitrocellulose acetate, cellulose acetate, cellulosic paper, filter paper, tissue paper, writing paper, paper towel, cloth, and porous polymer film.  An imaging device capable of obtaining a digital image of the assay region is also present.  A processor in communication with the imaging device and capable of obtaining information about an analyte in the assay region based on the digital image of the assay region is present.  The processor is capable of obtaining the information about the analyte based on an intensity in the digital image of the assay region.  A layer over the porous hydrophilic medium, the layer including at least one aperture providing at least part of a fluidic pathway to the assay region.  Paragraph [0018] teaches a method of performing an assay to determine the presence of an analyte in a liquid sample includes depositing the liquid sample on an assay device, the assay device comprising a porous, hydrophilic medium, a fluid impervious barrier comprising polymerized photoresist, the barrier substantially permeating the thickness of the porous, hydrophilic medium and defining a boundary of an assay region within the porous, hydrophilic medium, and an assay reagent in the assay region, the assay reagent selected to provide a visible response to the presence of the analyte; obtaining an image of the assay region; and determining the presence of the analyte in the liquid based on the image of the assay region.  Paragraph [0048] teaches that the one or more assay regions can be treated with reagents that respond to the presence of analytes in a biological fluid and which can serve as an indicator of analyte presence.  Because many embodiments of the assays are intended to be easily usable without the use of complicated and expensive equipment, the device's response to the analyte is visible to the naked eye.  For example, the hydrophilic medium can be treated in the assay region to provide a color indicator of the presence of the analyte.  Indicators may include molecules that become colored in the presence of the analyte, change color in the presence of the analyte, or emit fluorescence, phosphorescence, or luminescence (this would have been recognized as including chemiluminescence) in the presence of the analyte.  The figures shows various different configurations for the sample deposition region, channels and analysis regions with some configurations having a control.  
In the patent publication Yu teaches test strips and methods for their manufacture and use in the determination of the concentration of at least one analyte in a physiological sample.  The test strips have a plurality of reaction zones defined by a hydrophobic barrier.  The reagent compositions present in each reaction zone may be the same or different.  In addition, each reaction zone may have a separate fluid channel, or two or more of the reaction zones may have separate channels that merge into a single channel.  In use, sample is applied to a test strip, a signal is detected and then related to the amount of analyte in the sample (see paragraph [0007]).  Paragraph [0003] teaches that analyte concentration determination with a test strip often is based on the production of hydrogen peroxide and the subsequent detection thereof.  Analyte concentrations that may be determined using such assays include: cholesterol, triglycerides, glucose, ethanol and lactic acid (metabolites).  For example, glucose is quantitated using such assays by first oxidizing glucose with glucose oxidase to produce gluconic acid and hydrogen peroxide in a reaction area or zone of the test strip.  The resultant hydrogen peroxide, in conjunction with a peroxidase, causes the conversion of one or more organic substrates, i.e., an indicator, into a chromogenic product, which product is then detected and related to the glucose concentration in the initial sample.  Paragraph [0004] teaches that the test strip for determining analyte concentration may be configured to include more than one reaction areas or zones, where the reaction areas include the one or more testing or reaction reagents necessary for analyte determination.  Thus, it will be apparent that in multi reaction area test strips it is important to segregate the reaction areas from each other so as not to contaminate the separate areas, for example with reagents or even final product from other reaction areas.  This is particularly important if the reaction areas have different reagents or different concentrations of the same reagents.  Paragraph [0021] teaches that any convenient testing system or signal producing system may be used.  The particular system will depend on a variety of factors such as the analyte of interest, the type of assay system used, i.e., colorimetric, electrochemical, radiometric, and the like.  Paragraphs [0023]-[0024] teach a variety of enzymes used for analysis of glucose, cholesterol, alcohols and lactate.  Paragraph [0028] teaches the use of compounds producing a fluorescent response.  Paragraphs near these paragraphs present a variety of additional and/or alternative components to be used in the assays.  Paragraph [0040], with respect to test strips have a plurality of reaction zones, teaches that they are defined by hydrophobic areas.  additionally, the reaction zones may be the same or different, where the difference in reaction zones may be attributed to the concentration of the testing system in a reaction zone, i.e., the concentration of one or more components of the testing system, the type of testing system in a reaction zone, i.e., the analyte to be determined (one or more reaction areas may determine the presence and/or concentration of analytes different from analytes determined in other reaction areas), and the like.  The test strips generally include at least two reaction zones, where the number of reaction zones in the test strips generally ranges from about 2 to 25, usually from about 2 to 15 and more usually from about 2 to 10.  While the reaction zones may, in general, be arranged in any convenient manner on the test strip, in many embodiments they are arranged in a row, i.e., one next to another, down the center of the test strip, as shown in figure 2.  Paragraph [0042] teaches that where the strip is employed to simultaneously assay for a panel or plurality of different analytes, the reagent composition will differ among the disparate reaction zones.  In other words, at least two different reagent compositions will be present in different reaction zones of the test strip, where the number of different reagent compositions may be as great as the number of different reaction zones of the test strip.  Additionally, one or more of the reaction areas may include a control solution for verifying the integrity of the test or one or more reaction zones may be adapted to serve as a timer to indicate that enough time has elapsed for the testing reagents to react with the analyte in each of the reaction zones.  Figures 2 and 2A show a sample hole S positioned in the center of the bottom layer, but it may be positioned elsewhere as well.  Sample is introduced through sample hole S and directed to the reaction zones and optional timer.  More than one sample hole may be present, e.g., there may one sample hole for each reaction zone.  Paragraph [0054] teaches that the sample may be transported either by moving along a channel such as a hydrophilic channel (not shown) of the matrix or otherwise, and may be facilitated by a hydrophilic surface of the bottom layer (if a large sample size is not a concern, the capillary channel may be omitted).  Each reaction zone may have its own distinct channel so that the number of different channels equals the number of different reaction zones of the test strip.  In other embodiments, two or more of the channels may merge into a single channel prior to exit from the test strip, such that fluid can be introduced to two or more different reaction zones from a single sample entry hole or port.  In other words, a single channel may branch into two or more sub-channels that enter different reaction zones of the test strip.  The channels may be formed by the absence of a hydrophobic composition and/or may include physical grooves in the matrix.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the detection structure of Erickson into a microfluidic structure such as taught by Caboni, Huang, Lu, Costantini, Musile or Zuo because the microchannels would have been recognized as providing fluid to separate detectors so that one analyte could be detected in each channel as shown by Caboni, Huang, Lu, Costantini, Musile or Zuo.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate reagents such as taught by Whitesides or Yu having colorimetric and/or luminescent responses into the Erickson device and method and use other channel configurations such as taught by Whitesides or Yu in the Erickson device because of their known use in similar test devices and the ability to measure multiple analytes with a single device as taught by Whitesides or Yu.  
Claims 6-7, 9-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter (US 2004/0022677) in view of Fernandes (IEEE Transactions on Industrial Electronics 2008, newly cited and applied and Fan (US 2015/0299784).  In the patent publication Wohlstadter teaches an apparatus for detecting metabolites in a biological sample (see paragraph [0663] teaching samples including cells and cell-derived products, blood, serum, plasma, sweat, urine, saliva and others with analytes including cellular metabolites, steroids, vitamins, amino acids, sugars, lectins and others), the apparatus comprising: a sample receiving module arranged to receive the biological sample and transport it to a reaction zone for testing, wherein the reaction zone comprises a first testing region and a second testing region spatially separated from the first testing region, wherein properties of the first testing region and the second testing region are affected by the presence of metabolites to be detected (see figure 17 and its associated discussion in paragraphs [0502]-[0503] teaching that the reader 1700 includes a photodetector 1706, optics 1708, multi-well assay plate 1710, plate alignment mechanism 1712, plate transport mechanism 1716, computer 1726, data and network connections 1730, indicators 1732, reagent handler 1734, one or more plate stackers 1736, robotics 1738, and plate carrier 1740 and that the robotic and/or computer systems are adapted to perform one or more of the following functions: i) moving assay modules; ii) shaking the assay modules (and assay contents therein); iii) storing plates (e.g., refrigeration unit); iv) liquid or reagent handling (e.g., mixing reagents); and v) reagent delivery (e.g., dispensing reagents into wells, etc., and paragraph [0534] teaching that the reagent handler 1734, optics 1708 and photodetector 1706 further comprise appropriate reagent handling equipment for chemiluminescent or bioluminescent assays including means for dispensing reagents in a controlled manner with pipettes, syringes or other fluid dispensers adapted to deliver fluid to one well at a time or multiple wells at a time); and a CMOS-based sensor unit disposed in relation to the reaction zone to detect independently the properties of the first testing region and the second testing region thereby to obtain separate signals indicative of the presence of metabolites in each of the first testing region and the second testing region (see paragraph [0505] teaching that photodetector 1706 can be an imaging detector such as a CMOS or CCD chip that primarily measures the light emitted from multi-well assay plates and, preferably matched to the size of the object being imaged during the electrochemiluminescent assays), wherein the first testing region and the second testing region each comprise a respective micro-well, the micro-wells being separated from each other by a barrier portion (see at least figure 9B for example).  Paragraphs [0131]-[0132] of Wohlstadter teach that the multiwell plate is preferably a unitary molded structure made from rigid thermoplastic material such as polystyrene, polyethylene or polypropylene such as polystyrene blended with High Impact Polystyrene (HIPS) to reduce the brittleness of the material.  Different colored materials may be used to improve the results of certain ECL measurement processes.  It is preferable to use a material that does not transmit light so as to prevent cross-talk between wells.  An opaque black material may advantageously prevent the reflection or scattering of ECL-generated light from different locations within a well so as to prevent reflective interference during ECL test measurements.  In general, when imaging light emitted from a well (e.g., when using a camera to produce an image of light emitted from the well) it is advantageous that the interior surface of the wells comprise an absorptive (e.g., black) non-scattering material since the detection of scattered light will reduce the fidelity of the image.  Wohlstadter does not teach that the microwells are formed over a respective portion of the CMOS-based sensor unit or that the barrier portion is a wall formed from black epoxy.  
In the paper Fernandes teaches a smart-optical detector array for detection and concentration measurements of biochemical parameters in physiological fluids. Its application is in the low-cost microchip size analytical laboratories that use colorimetric detection, by optical absorption, as the analytical technique.  The microlaboratory structure is composed of a microplate cuvette array containing the physiological fluids for analysis and an optical detector array underneath, which quantifies the light absorbed by those fluids.  The detectors, together with their analog-to-digital (A/D) conversion, are designed and fabricated using a standard CMOS process.  The on-chip A/D conversion is performed, simultaneously, using a 1-b first-order sigma–delta converter for each optical detector.  The output signal of the device is a bit stream containing information about the absorbed light, which allows simple microcontroller interfacing.  The proposed architecture has the main advantage of performing the simultaneous measurement of the light absorbed by the fluids, which avoids the errors that can be introduced due to light fluctuations in uncontrolled environments.  In addition, the architecture allows on-chip calibration during each measurement.  This means that the device can be reliably used in environments with noncalibrated light sources, e.g., in a doctor’s office.  The A/D conversion design described here represents significant improvements when compared with the existing designs.  Moreover, the microlaboratory application holds great promise, by both improving benefits (quality of health services provided) and reducing costs (of physiological fluid analysis services).  Figure 1 shows the structure of the on-chip microlaboratory.  Figure 2 is a block diagram of the optical detector array.  Figure 15 is a photograph of the complete microlaboratory having the microplate cuvette array is glued on top of the detection chip.  
In the patent publication Fan teaches a massively parallel analysis using supports that may take a variety of forms as outlined in paragraph [0139] in which it may be desirable to physically separate synthesis regions for different compounds with, for example, wells or the like.  Solid supports may include microwell plates, multiwell plates or an array of pits or nanoliter wells in flat surfaces.  Paragraph [0186] teaches that microwell arrays may be fabricated from any of a number of substrate materials known to those of skill in the art, where the choice of material typically depends on the choice of fabrication technique, and vice versa.  Examples of suitable materials include, but are not limited to, silicon, fused-silica, glass, polymers (e.g., agarose, gelatin, hydrogels, polydimethylsiloxane (PDMS; elastomer), polymethylmethacrylate (PMMA), polycarbonate (PC), polypropylene (PP), polyethylene (PE), high density polyethylene (HDPE), polyimide, cyclic olefin polymers (COP), cyclic olefin copolymers (COC), polyethylene terephthalate (PET), and epoxy resins).  
With respect to claim 6, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the multiwall structure of Wohlstadter on the CMOS imaging detector in a manner such as taught by Fernandes because of the benefits of such devices as taught by Fernandes and because Fernandes has shown that the photodetectors can be combined with a microwell structure to measure optical signals.  With respect to claim 7, it would have been obvious to one of ordinary skill in the art at the time the application was filed to select a material for the walls of the Wohlstadter multiwell array such as an epoxy resin which Fan teaches as a known alternative to other polymers because of the ability of one of skill in the art to select such materials based on the fabrication technique chosen as taught by Fan.  With respect to claim 9, paragraph [0792] of Wohlstadter teaches that the microtiter plates may have wells which contain controls (positive and/or negative), known calibrators with specific concentrations and the like.  Fernandes also used wells for controls and other substances that allow the calculation of the concentration.  With respect to claim 10, Wohlstadter teaches a variety of possible test materials in which at least one of the first testing region and/or the second testing region comprises a test material arranged to support a metabolite-activated reaction upon receiving the biological sample (see paragraphs [0087], [0142] and [0661]-[0668]).  With respect to claim 11,  Wohlstadter teaches that the CMOS-based sensor unit comprises an optical sensor (see paragraph [0505] teaching that photodetector 1706 can be an imaging detector such as a CMOS or CCD chip that primarily measures the light emitted from multi-well assay plates).  With respect to claim 12, paragraph [0534] of Wohlstadter teaches that the reader may measure the light emitted by light emitting substances other than electrochemiluminescent labels.  For example, reader may be used for fluorescence assays, chemiluminescence assays, radioactive assays employing light emitting scintillants, bioluminescence assays, etc.  It may also be used for absorbance and scattering based measurements.  In one embodiment, optics 1708 further comprises one or more light sources and appropriate optical elements for stimulating and detecting fluorescent labels.  In another embodiment, optics 1708 further comprises one or more light sources and appropriate optical elements for absorbance or scattering measurements.  With respect to claim 13, Wohlstadter teaches that the optical sensor is a photodiode and/or a single photon avalanche diode (see paragraph [0505], examples of photodetectors include photodiodes and avalanche photodiodes).  With respect to claims 20-21, Wohlstadter teaches that the apparatus includes an array of CMOS-based sensor units, wherein each CMOS-based sensor unit in the array is independently addressable (see paragraph [0505], an imaging detector adapted to image a standard multi-well assay plate in six square sectors).  Fernandes has a similar structure.  
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Fan and Fernandes as applied to claim 6 above, and further in view of Hafliger or Sawada.  Wohlstadter does not teach that the CMOS-based sensor unit has multiple sensing modalities, and comprises a substrate having a first sensing element and a second sensing element fabricated thereon.  
In the paper Hafliger teaches a combined optical and chemical asynchronous event 92×92 pixel pixel array.  The optical pixels employ PN junctions as photodiodes, while the chemical pixels use ISFETs that are pH sensitive with the standard passivation layer of the process.  Local light intensity and pH level are encoded using pulse frequency modulation (PFM) and conveyed off-chip using the address event representation (AER) protocol.  The conclusion teaches that this method allows for a more rapid and accurate characterization and evaluation of genetic variants of bacteriorhodopsin (BR) used in the biomolecular thin films.  
In the paper Sawada teaches a sensor device, comprised of fused photo-sensors and ion-sensors.  The described prototype device was successfully fabricated using a CMOS process.  In the proposed device, a photo-sensor and an ion-sensor are fused in the same pixel, enabling the photo-signal and the ion concentration density to be detected simultaneously in the same sensing area.  Therefore, the relationship between light distribution and ion distribution can be clarified by using this novel sensor array.  The dependence of the photo-sensing region on the power of the input-light was measured.  It was found that the output signal is proportional to the input-light power, and is not influenced by the pH value of the solution.  The dependence of the output signal on the pH was also investigated, and it was found that it was not influenced by the light intensity.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the multiple sensing modalities described by Hafliger or Sawada in the Wohlstadter device as modified by Fan and Fernandes because of the ability to measure both electrical and optical parameters of the array of samples as taught by both Hafliger and Sawada.  
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. In response to the claim changes all rejections under 35 U.S.C. 112 have been withdrawn the objection to the drawings has been withdrawn, the anticipation rejection has been withdrawn and the obviousness rejections have been modified.  The arguments with respect to the withdrawn rejections are moot.  
With respect to the obviousness rejections, at least one secondary reference has been added to or replaced in each rejection.  These new references address the claim changes and arguments.
In the rejection based on Erickson, the Caboni, Huang, Lu, Costantini, Musile or Zuo references have been added showing the possibility of using microfluidic channels having separated different testing areas on a CMOS sensing structure or with a cell phone or smartphone.  Thus the application of these references in the Erickson reference combination shows what applicant has argued against the Erickson reference is known and would have been an obvious modification of the Erickson teachings.  
In the rejection based on Wohlstadter, the Sayer reference was replaced by the Fernandes reference.  Here again the Fernandes reference shows multiwell structure coupled to the CMOS detector in a format that is substantially similar to the structure currently being claimed.  Thus it shows the obviousness of modifying the Wohlstadter structure to place the multiwell structure on the detector.  
For these reasons the arguments are not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to microfluidic structures in combination with CMOS detection devices or mobile phones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797